In Mandamus and Prohibition.
On motion to dismiss counterclaim of intervenor; motion to dismiss counterclaim of intervenor by DLZ Corp. et al.; motion to dismiss on suggestion of mootness by Attorney General; amended motion for protective order and to quash subpoena by James Conrad; motion to stay proceedings and discovery pending ruling on suggestion of mootness by Attorney General; motion to dismiss counterclaim of intervenor by Optimum Technology, Inc.; motion to dismiss counterclaim of intervenor; amended motion for protective order and to quash subpoena of James Comad filed by James Comad; motion to stay proceedings and discovery pending ruling on suggestion of mootness; and motion to dismiss on suggestion of mootness.
Motions to dismiss by Attorney General granted and all other motions denied as moot.
Causes dismissed.
Douglas, Wright, Resnick and Cook, JJ., concur.
Moyer, C.J., F.E. Sweeney and Pfeifer, JJ., dissent.